EXHIBIT 10.4

 

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

 

          This Amendment No. 2 to Employment Agreement ("Amendment") is made and
entered into as of December 5, 2005 by and between Computer Sciences
Corporation, a Nevada corporation (the "Company"), and Van B. Honeycutt,
Chairman and Chief Executive Officer of the Company ("Executive"), for the
purpose of amending the Employment Agreement dated as of May 1, 1999 by and
between the Company and Executive, as amended as of February 3, 2003 (as
amended, the "Employment Agreement").

          WHEREAS, upon the terms and conditions set forth herein, the parties
hereto desire to amend the Employment Agreement to address the impact of Section
409A of the Internal Revenue Code of 1986, as amended; and

          WHEREAS, this Amendment is intended as good faith compliance with
Section 409A and the regulations and other Treasury Department guidance
promulgated thereunder;

          NOW, THEREFORE, in consideration of the foregoing recitals, and for
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby amend the Employment Agreement to add a
new Section 17, which shall read in its entirety as follows:

"17. Effect of Section 409A of the Code

          Notwithstanding anything to the contrary in this Agreement, if, upon
the advice of its counsel, the Company determines that any payments or benefits
to be provided to Executive pursuant to Section 6 of this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A ("409A Taxes") as
applicable at the time such payments and benefits are otherwise required under
this Agreement, then:

          (a)    (i) such payments shall be delayed until the date that is six
months after the date of Executive's "separation from service" (as such term is
defined under Section 409A) with the Company, or such shorter period that, in
the opinion of such counsel, is sufficient to avoid the imposition of 409A Taxes
(the "Payments Delay Period"), and (ii) such payments shall be increased by an
amount equal to interest on such payments for the Payments Delay Period at a
rate equal to the 120-month rolling average yield to maturity of the index
called the "Merrill Lynch U.S. Corporates, A Rated, 15+ Years Index" (or any
successor index, or if neither exists, the most similar index which does exist)
as of December 31 of the year preceding the year in which the Payments Delay
Period commences, compounded annually (the "Interest Rate");

          (b)    (i) with respect to the provision of such benefits, for a
period of six months following the date of Executive's "separation from service"
(as such term is defined under Section 409A) with the Company, or such shorter
period, that, in the opinion of such counsel, is sufficient to avoid the
imposition of 409A Taxes (the "Benefits Delay Period"), Executive shall be
responsible for the full cost of providing such benefits, and (ii) on the first
day following the Benefits Delay Period, the Company shall reimburse Executive
for the costs of providing such benefits imposed on Executive during the
Benefits Delay Period, plus interest accrued at the Interest Rate; and

          (c)    The Company shall fund any payments to Executive that are to be
delayed as a result of the imposition of a Payment Delay Period (including the
interest to be paid with respect to such delayed payments) and/or any payments
that are expected to be paid to Executive as a result of the imposition of a
Benefits Delay Period (including any interest to be paid with respect thereto)
(collectively, the "Delayed Payments") by establishing and irrevocably funding a
trust for the benefit of Executive. Such trust shall be a grantor trust
described in Section 671 of the Code and intended not to cause tax to be
incurred by Executive until amounts are paid out from the trust to Executive.
The trust shall provide for distribution of amounts to Executive in order to pay
taxes, if any, that become due on the amounts as to which payment is being
delayed during the Payment Delay Period pursuant to this Section 17, but only to
the extent permissible under Section 409A of the Code without the imposition of
409A Taxes. The amount of such fund shall equal a good faith estimate of the
Delayed Payments determined by the Company in consultation with Executive. The
establishment and funding of such trust shall not affect the obligation of the
Company to pay the Delayed Payments pursuant to this Section 17."

          IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be duly executed as of the day and year first above written.





 

COMPUTER SCIENCES CORPORATION

 

 

 

 

 

By                                                                       

 

     Hayward D. Fisk

 

     Vice President, General Counsel

 

        and Secretary

 

 

 

 

 

 

 

                                                                            

 

VAN B. HONEYCUTT



